Citation Nr: 1102169	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill - 
Active Duty Education Assistance Program (Chapter 30).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran had active duty for training from May 
25, 2004, to August 12, 2004, and active duty from August 13, 
2004, to December 31, 2006.  Records show he was credited with 
over two years and seven months of honorable active service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 determination by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to education benefits under the 
"Post 9/11" GI Bill has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that VA denied the Veteran's claim 
for Chapter 30 benefits because the evidence did not show he had 
three continuous years of active service and because there was no 
evidence to support that he was discharged early for the 
convenience of the government, disability, hardship, or a medical 
condition.  See 38 U.S.C.S. § 3011 (West 2002 & Supp. 2010).  The 
Board notes that specific reason for the Veteran's separation 
from active service is not entirely clear from the record.  See, 
e.g., Department of Defense computer printout indicating 
separation reason as "UNK"; January 21, 2009 e-mail from the 
U.S. Air Force education contact and VA indicating "COG" 
separation reason.  Thus, the Board finds that the Veteran's 
service personnel records may be of assistance.  Therefore, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to 
obtain the Veteran's service personnel 
records and in particular the reason for 
the Veteran's separation from service in 
December 2006.  All attempts to procure 
records should be documented in the file.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

